        Case 1:21-cv-00222-N/A Document 1               Filed 05/06/21     Page 1 of 3

                                                                                         Form 3-1


                                                                                         FORM 3
UNITED STATES COURT OF INTERNATIONAL TRADE

 EUROCHEM NORTH AMERICA
 CORPORATION,                                            SUMMONS
               Plaintiff,
                                                         Court No. 21-222
        v.

 UNITED STATES,
                       Defendant.


TO:   The Attorney General and the United States International Trade Commission

      PLEASE TAKE NOTICE that a civil action has been commenced pursuant to 28
      U.S.C. § 1581(c) to contest the determination described below.


                                                    /s/ Mario Toscano
                                                    Clerk of the Court


1.    Name and standing of plaintiff

      Plaintiff is an interested party, as defined in 19 U.S.C. § 1677(9)(A), who actively
      participated in the contested investigation. Plaintiff is a United States importer and
      wholesaler of phosphate fertilizers that were the subject of the investigation leading to the
      final determination being contested.

2.    Brief description of contested determination

      Plaintiff is contesting the final determination of the U.S. International Trade Commission
      in its investigation of Phosphate Fertilizers from the Kingdom of Morocco and Russian
      Federation, Inv. No. 701-TA-650-651 (Final), which led to the issuance of a
      countervailing duty order by the U.S. Department of Commerce. See Phosphate
      Fertilizers from Morocco and Russia, 86 Fed. Reg. 17,642 (Int’l Trade Comm’n Apr. 5,
      2021) (“Final Determination”); see also Phosphate Fertilizers From the Kingdom of
      Morocco and the Russian Federation: Countervailing Duty Order, 86 Fed. Reg. 18,037
      (Int'l Trade Admin. Apr. 7, 2021) (“CVD Order”).

3.    Date of determination

      The Commission issued its Final Determination on March 31, 2021.
          Case 1:21-cv-00222-N/A Document 1          Filed 05/06/21    Page 2 of 3

                                                                                     Form 3-2


4.     If applicable, date of publication in Federal Register of contested determination

       The Commission’s Final Determination was published in the Federal Register on April
       5, 2021. Final Determination, 86 Fed. Reg. 17,642. Commerce published the CYD
       Order on April 7, 2021. CVD Order, 86 Fed. Reg. 18,037.



                                               Peter Koenig
 /s/ Jeremy W. Dutra                           Jeremy W. Dutra
 Signature of Plaintiff’s Attorney
                                               Squire Patton Boggs (US) LLP
 May 6, 2021                                   2550 M Street, NW
 Date                                          Washington, DC 20037
                                               (202) 626-6600
                                               peter.koenig@squirepb.com
                                               jeremy.dutra@squirepb.com
      Case 1:21-cv-00222-N/A Document 1               Filed 05/06/21     Page 3 of 3

                                                                                        Form 3-3


                     SERVICE OF SUMMONS BY THE CLERK

                   If this action, described in 28 U.S.C. § 1581(c), is
           commenced to contest a determination listed in section 516A(a)(2)
           or (3) of the Tariff Act of 1930, the action is commenced by filing
           a summons only, and the clerk of the court is required to make
           service of the summons. For that purpose, list below the complete
           name and mailing address of each defendant to be served.

(As amended July 21, 1986, eff. Oct. 1, 1986; Sept. 30, 2003, eff. Jan. 1, 2004; Nov. 28,
2006, eff. Jan. 1, 2007; Dec. 7, 2010, eff. Jan. 1, 2011; July 17, 2017, eff. July 17, 2017;
Oct. 25, 2017, eff. Oct. 25, 2017; Sept. 18, 2018, eff. Oct. 15, 2018.)

Attorney-in-Charge
International Trade Field Office
Commercial Litigation Branch
Civil Division
U.S. Department of Justice
26 Federal Plaza
Room 346, Third Floor
New York, NY 10278


Supervising Attorney
Commercial Litigation Branch
Civil Division
U.S. Department of Justice
P.O. Box 480
Ben Franklin Station
Washington, DC 20044


The Honorable Lisa R. Burton
Secretary
U.S. International Trade Commission
500 E Street, SW
Washington, DC 20486
